               Case 2:16-cr-00011-JAM Document 95 Filed 11/13/20 Page 1 of 2


 1 Timothy E. Warriner, SBN 166128
   Attorney at law
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 443-7141

 4
   Attorney for:
 5 Mohammad Javed

 6
                                     IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-00011 JAM
10
                                      Plaintiff,          REQUEST TO FILE UNDER SEAL AND
11                                                        PROPOSED ORDER
                                v.
12
     MOHAMMAD JAVED,
13                                    Defendant.

14

15
            Pursuant to Local Rule 141(b), Defendant, Mohammad Javed, by and through his Counsel,
16
     Timothy E. Warriner, respectfully requests an Order sealing Exhibit 4 to Mr. Javed’s motion to reduce
17
     sentence under 18 U.S.C. § 3582(c)(1)(A)(i). The Exhibit contains medical records provided by the
18
     U.S. Bureau of Prisons. The exhibit and records have been served upon counsel for the government.
19
            The Court may order documents to be filed under seal. While the press and the public have a
20
     presumed right of access to court proceedings and documents under the first amendment, this presumed
21
     right is not absolute. See Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1985). It can be
22
     overcome based on findings that closure is essential to preserve higher values and is narrowly tailored to
23
     serve that interest. Id. From the Court’s perspective, the controlling interest is to articulate along with
24
     findings specific enough that a reviewing court can determine whether the closure order was properly
25
     entered. Id.
26
            Here, the Defense seeks to file the exhibits under seal because of the nature of the information
27
     contained within the documents. The information within the documents contains confidential medical
28

      Request to Seal & Order                              1
               Case 2:16-cr-00011-JAM Document 95 Filed 11/13/20 Page 2 of 2


 1 information.

 2                                                        Respectfully Submitted,

 3
     Dated: November 2, 2020                                  /s/ Timothy E. Warriner
 4                                                            TIMOTHY E. WARRINER, ESQ.
                                                              Attorney for Mohammad Javed
 5

 6

 7

 8

 9
                                                      ORDER
10

11
                      Pursuant to Local Rule 141(b), and base upon the representation contained in
12
     Defendant’s Request to Seal, IT IS SO FOUND AND ORDERED THAT, Exhibit 4 to Defendant
13
     Javed’s motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)(i) shall be sealed until further order
14
     of this Court.
15

16
     DATED: November 12, 2020                                 /s/ John A. Mendez
17                                                            THE HONORABLE JOHN A. MENDEZ
18                                                            UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

      Request to Seal & Order                             2
